Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 13 are pending.

Claim Amendments
Claim 6 has been amended.

Response to Arguments
Claim 6 has been amended. The §112 rejection has been withdrawn.
As to the arguments regarding the §102 rejection, such have been found to be convincing and the rejection noted in view of Foggia has been withdrawn.

Allowable Subject Matter
Claims 1 -13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: in the context of UAV delivery system, the prior art of record fail to teach, in combination with other limitations, such a system that is configured in a case in which a vehicle is proximate to a delivery site, to move a moving body from the delivery site toward the vehicle, to retrieve a package, and then move the moving body back to the delivery site (acquire request information from the terminal requesting delivery of the package; and in a case in which the request information has been acquired and the vehicle corresponding to the position information is proximate to a delivery site corresponding to the specific user, notify a moving body deployed at the delivery site of the position information of the vehicle and of instruction information instructing retrieval of the package from the vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663